DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112

Applicant’s amendment to claim 1 over comes the rejection  under 35 U.S.C. 112 hence the rejection to claims 1-10 under 35 U.S.C. 112 is withdrawn,

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Wang (20070264424 A1) in view of Yun et al. (20080158683 A1).

Regarding claim 11, Wang  discloses a microlens arrays (see Fig.1A to Fig. 8), comprises:
a substrate (440+430, as in Fig. 4B) that is translucent at least in portions and comprises a first side and an opposite second side (see paragraph [0097] discloses transparent substrate), 
wherein, at least on one of the first side and the second side of the substrate, a multitude of three-dimensional protrusions projecting from a respective substrate surface of the first side or the second side of the substrate is arranged (paragraph [0074] discloses protrusion 112a-112h is supported on substrate as shown in Fig. 1A, also protrusion 413, see paragraph [0121], as shown in Fig. 4g-4H and gap),
wherein one microlens (401) each is arranged on each of the three-dimensional protrusions (413) projecting  from the substrate (440+430) and 
Wang  does not teach  a hydrophobic coating is located in gaps between the three-dimensional protrusions, while a top side of the protrusions where the microlenses are arranged, is free from the hydrophobic coating.
Yun et al. discloses (see Fig. 14 to Fig. 17) a hydrophobic coating (25) is located in gaps between the three-dimensional protrusions (23), while a top side of the protrusions (23) where the microlenses (27a) are arranged, is free from the hydrophobic coating (as stated at paragraph [0056] and [0057] coating 25 can be hydrophobic and coating 27 can be hydrophilic or vice versa as needed by different embodiment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply hydrophobic coating to substrate as stated by Yun et al. and produce the lens array of Wang for the purpose of forming appropriate patterned structure and inhibit generation of a lens bridge between adjacent lenses  (see paragraph [0061]).

Regarding claim 12, Yun et al. further discloses the hydrophobic coating (25 and 27 as in Fig. 16) also covers at least in portions a surface of at least one of the three-dimensional protrusions projecting from the substrate (hydrophobic 27 covers protrusion 23 as in Fig. 16  see paragraph [0057]).

Regarding claim 13, Wang discloses, before applying the photoresist, a metal layer (112a-d) and a transparent layer are arranged between the three-dimensional protrusions (413) and the substrate,(440+420) wherein the metal layer (413) is arranged on the substrate and the t transparent layer (401) is arranged on the metal layer.
Wang does not teach the hydrophobic coating is located on the transparent layer.
Yun al. discloses (see Fig. 14 to Fig. 17) a hydrophobic coating (25) is located on the transparent layer (layer formed by element 25 and 27 as shown in Fig. 16 is on transparent layer 21) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply hydrophobic coating to substrate as stated by Yun et al. and produce the lens array of Wang for the purpose of forming appropriate patterned structure and inhibit generation of a lens bridge between adjacent lenses  (see paragraph [0061]).

Regarding claim 14, Wang  discloses the metal layer comprises at least one recess at spots below a three-dimensional protrusion (as in Fig. 1A metal layer 112a-d having void area between each protrusion 112a-d).

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: Wang  in view of Yun et al. either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; “method for forming microlens array consist of applying a photoresist to the first side of the substrate and to the projecting three- dimensional protrusions, structuring the photoresist, wherein the structured photoresist remains at the projecting three-dimensional protrusions  on the first side of the substrate where the  optical microlenses are  to be later arranged, and wherein the photoresist is removed at locations where no optical microlenses are to be later arranged, -2-applying a hydrophobic coating to the first side of the substrate and , to the structured photoresist arranged on the projecting three-dimensional protrusions, subsequently removing the structured photoresist together with  the hydrophobic coating  from the projecting three-dimensional protrusions, wherein the hydrophobic coating that is located in gaps between the three-dimensional protrusions remains, and arranging one microlens each on the projecting three-dimensional protrusions  that are freed from the structured photoresist and the hydrophobic coating.”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 16, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872